               Case 20-13438-SMG       Doc 9    Filed 03/19/20   Page 1 of 10




                            UNITED STATES BANKRUPTCY COURT
                             SOUTEHRN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                    www.flsb.uscourts.gov

In re:                                            Case No. 20-13438-SMG
                                                  Chapter 13
         GRISELL HERNANDEZ,

     Debtor.
________________________________/

                             CREDITOR’S MOTION TO DISMISS
                              DEBTOR'S CHAPTER 13 CASE

         Comes Now, Creditor, Antonio Balestena ("Creditor"), by and through undersigned
counsel, and hereby files and serves this instant Motion to Dismiss Debtor's Chapter 13
Case, pursuant to 11 U.S.C. Sec.1307(c), and states as follows:



         I.Procedural Background

         1.     On or about March 13, 2020 (“Petition Date”), the Debtor, Grisell
Hernandez (the "Debtor"), filed a barebones Voluntary Petition [ECF No. 1] (“Petition”)
under Chapter 13 of Title 11 of the United States Bankruptcy Code purportedly seeking
relief before this Court following entry of a judgment against her arising out of state court
litigation (see infra). 1
         2.     Debtor also caused, as the purported sole owner and officer of said entity,
to be filed concurrently with the filing of the instant Bankruptcy Case, another barebones
bankruptcy case (under Chapter 11 of Title 11) of a related entity, Bullseye Coating And
Blasting Corp. in Case No. 20-13363-PGH (the “Bullseye Bankruptcy”) on March 12,
2020, with regards to an entity that was found to be the recipient of fraudulently
transferred assets (i.e. -- equipment, operations, etc. of a predecessor entity co-owned



1It must be noted that the attorney of record for the Debtor in this matter, Alberto
Cardet, Esq., was also the trial attorney for the Debtor in the state litigation (see infra)
which led to the Final Judgment (see infra) in excess of $800,000.00 against the Debtor.
                Case 20-13438-SMG       Doc 9    Filed 03/19/20   Page 2 of 10




by Creditor and Debtor) and was otherwise the “mere continuance” of the predecessor
entity.
          3.    Debtor has yet to file her Schedules or Statement of Financial Affairs in this
Case and is otherwise document-deficient in this matter (see ECF No. 5 – Notice of
Deficieny).
          4.    Further, Debtor’s related Bullseye Bankruptcy is also a barebones case
which is document deficient (see Exhibit “A” hereto, a true and correct copy of the current
docket of said Bullseye Bankruptcy).
          5.    Of importance in the Bullseye Bankruptcy as it relates to the instant Case
is the fact that the instant Creditor, who is also a creditor in the Bullseye Bankruptcy, is
identified as the largest single unsecured creditor of Bullseye therein with a debt of no
less than $834,462.00 based upon a “Judgment”. 2 See Exhibit “B: hereto (the Bullseye
Bankruptcy Form 204 (List of 20 Largest Unsecured Creditors)).


          II.   Pre-Petition Facts
          6.    Pre-petition, Debtor was embroiled in litigation in two (2) separate lawsuits
with Creditor, and with Creditor’s father, as they related to ownership, operations and the
fraudulent conduct of the Debtor and her newly created entity (Bullseye Coating And
Blasting Corp. (hereinafter, “Bullseye #2”)) to fraudulently transfer and abscond with
the assets, equipment, location of operations and book of business of Florida Powder
Coating Solutions, Corp. d/b/a Bullseye Powder Coating (“Bullseye #1”)
          7.    Specifically, in State Lawsuit No. 1, the instant Creditor (as co-owner of
Bullseye #1) sued Debtor and others as it related to the fraudulent transfer and disposition
of the co-ownership interest of Creditor in Bullseye #1, the disposition and dissipation of
the assets of Bullseye #1 and the fraudulent transfer of the assets of Bullseye #1 by
Debtor and others in Case No. 15-020163 (25) in the 17th Judicial Circuit Court of Florida
(Broward County Circuit Court).
          8.    Creditor, in said litigation (State Lawsuit No. 1), obtained an agreed
injunction against, among others, the Debtor, to prevent her and others from “using,



2   See infra regarding the ”Judgment”.
             Case 20-13438-SMG         Doc 9   Filed 03/19/20      Page 3 of 10




selling, disposing of, encumbering, conveying or transferring any of the assets, bank
accounts, equipment or liabilities of” Bullseye #1, as well as “destroying, deleting,
mutilating, concealing, altering or disposing of any of the assets and equipment of”
Bullseye #1 until further order of the State Court. See Exhibit “C” hereto (the “Injunction
Order”).
       9.    Eventually, after years of motion practice, and a mutli-day trial, Creditor
prevailed against Debtor and obtained a Final Judgment (see Exhibit “D” hereto) on
January 30th, 2020, wherein the State Court found that:
             a. the assets transferred from Bullseye #1 to Bullseye #2 by Debtor were
                  fraudulently transferred and remained and otherwise were in fact the
                  assets of Bullseye #1 (see Exhibit “D at p.2);
             b. Bullseye #2 was in fact a mere continuation of Bullseye #1 (see Exhibit
                  D at p.3);
             c. Directed the judicial dissolution of Bullseye #1 (see Exhibit D at pp. 3-
                  4);
             d. Debtor incorporated a similarly named entity (Bullseye Powder Coat,
                  Inc.), while operating Bullseye #1, at the same address as Bullseye #1
                  (see Exhibit D at p.4);;
             e. Debtor commingled the assets of Bullseye#1 with Debtor’s other entities
                  (see Exhibit D at pp.5-6);
             f. Debtor diverted income of Bullseye #1 to Debtor’s other entities (see
                  Exhibit “D” at pp.5-6);
             g. Debtor incorporated Bullseye #2 during the pendency of the ongoing
                  State Lawsuit No. 1 (see Exhibit :D at pp.5-6);
             h. Debtor violated the Injunction by continuing to carry on business
                  operations of Bullseye #1 after judicial dissolution and merging
                  operations into Bullseye #2 (see Exhibit D at p.6);
             i.   The computers of Bullseye #2 were wiped clean just eight (8) days prior
                  to the deposition of the Debtor and they were liable for spoliation of
                  evidence (see Exhibit #2 at pp.7-8);
            Case 20-13438-SMG          Doc 9   Filed 03/19/20    Page 4 of 10




             j.   Debtor was liable to Creditor for the sum of $291,029.00 as of entry of
                  the judgment under Count I of the Complaint (see Exhibit “D at p.10);
             k.   Debtor breached her fiduciary duty to Creditor (Count III of the
                  Complaint) by commingling assets of Bullseye #1 with other entities;
                  unlawfully removing Creditor as President of Bullseye #1; unlawfully
                  removing Creditor as a signer on Bullseye #1’s bank accounts; denying
                  Creditor access to Bullseye #1’s equipment and electronic data; and,
                  Debtor’s conspiracy to create a fraudulent loan for purposes of
                  transferring Bullseye #1’s assets to Debtor and Bullseye #2 (see Exhibit
                  D at pp. 11-12);
             l.   Unlawful distributions were made to Debtor and others (see Exhibit “D”
                  at pp. 19-20);
             m. Debtor committed intentional and willful fraudulent transfers to herself
                  and related entities (see Exhibit “D” at pp. 21-24);
             n. Debtor and others committed civil conspiracy (see Exhibit “D: at pp. 24-
                  27);
             o. Debtor breached her joint venture agreement (see Exhibit “D” at pp. 28-
                  29);
             p. Debtor committed c8iolatiuons of Florida’s RICO statute (see Exhibit :D:
                  at pp. 29-35);
             q. Final Judgment on Counts III, V, VI and VIII in the sum of $175,883.00
                  against the Debtor (and others) in favor of the Creditor (see Exhibit D at
                  p.36); and,
             r. Final Judgment on Count VII in the sum of $265,385.25 for Civil RICO
                  against the Debtor (and others) in favor of the Creditor (see Exhibit D at
                  p.38). 3
      10.    In the interim, in State Lawsuit No. 2, Antonio Balestena Sr. (Creditor’s
father and co-owner of Bullseye #1) also sued, in proceedings supplementary, Debtor
and Bullseye #2 in Case No. 15-20347(21) in the 17th Judicial Circuit Court of Florida


3The total of the monetary awards under the various counts awarded was $732,297.25
with interest at 6.83% per annum ($50,015.90 per annum or $137.02 per diem.
                Case 20-13438-SMG       Doc 9    Filed 03/19/20   Page 5 of 10




(Broward County Circuit Court) and obtained a final judgment (see Exhibit “E” hereto),
jointly and severally against Debtor and Bullseye #2 for fraudulently transferring the
assets of Bullseye#1 to Bullseye#2 and Debtor with the intent to hinder, delay or defraud
said creditor, and in fact retained possession of such fraudulently transferred assets of
Bullseye #1, concealed the transfer, while being sued by said creditor (in the midst of the
litigation between them) and that Debtor had falsified a loan from herself (which never
actually funded) to disguise the transfer; and the State Court went on to void the
fraudulently recorded uniform commercial code financing statement relating to such
fraudulent transfer and also found that Bullseye #2 was the “mere continuance” of
Bullseye #1 (see Exhibit “E” hereto). 4
       11.       Thereafter, in an effort to avoid payment of the Final Judgment(s) (Exhibits
D and E hereto), the Debtor filed this bankruptcy and the Bullseye Bankruptcy.


        III.     MEMOR ANDUM OF LAW

               a. Unsecured Liquidated Debts Exceed Sec 109 Limits

       To qualify for a Chapter 13 proceeding, a debtor must “be an individual with
regular income that owes, on the date of the filing of the petition, noncontingent,
liquidated, unsecured debts of less than $250,000 and noncontingent, liquidated,
secured debts of less than $750,000, or an individual with regular income and such
individual’s spouse, except a stockbroker or a commodity broker, that owe, on the date
of the filing of the petition, noncontingent, liquidated, unsecured debts that aggregate
less than $250,000 and noncontingent, liquidated, secured debts of less than
$750,000”. See 11 U.S.C. Sec. 109(e). Effective April 1, 2019, the debt limits set forth
in Section 109 were increased to the sum of $419,275.00 as to the unsecured sums,
and $1,257,850 for the secured debts. See, 11 U.S.C. Section 104; and, Notice of the
Judicial Conference of the United States, 84 F.R. 3488, dated Feb. 12, 2019.



4While this litigation was pending, Debtor filed a bankruptcy case as well to thwart the
matter in Case No. 16-17566-LMI, which was a bankruptcy that was eventually
dismissed as well.
               Case 20-13438-SMG       Doc 9    Filed 03/19/20   Page 6 of 10




       Section 101(12) of the Bankruptcy Code provides that the term “debt” means
“liability on a claim.” See, 11 U.S.C. § 101(12).

       In the matter at bar, it is beyond argument that, in fact, the instant Debtor has
debts that exceed such debt limits set forth above. Specifically, the Final Judgment
(Exhibit “D” hereto) in favor of the instant Creditor reflects liquidated unsecured debt of
no less than $732,297.25 (plus interest at $137.02 per diem since January 30th, 2020).

       This Final Judgment (Exhibit D) was entered after several days’ trial, with the
same legal counsel, Alberto Cardet, Esq., representing Debtor in that underlying
litigation as in this Bankruptcy Case, and is liquidated as a matter of law. See, e.g., In
re Letterese, 397 B.R. 507, (Bankr. S.D. Fla. 2008) (“A judgment which establishes
monetary liability in favor of a party is noncontingent and liquidated as to the sum
owed”).

       Therefore, this Debtor is not eligible for a Chapter 13 proceeding as her
liquidated unsecured debts easily exceed the debt limits of Section 109(e); and, the
Case should be dismissed with prejudice.

             b. Lack of Good Faith

       "Chapter 13 is intended to encourage debtors to repay their debts, and is
reserved for the 'honest, but unfortunate' debtor." In re Baird, 234 B.R. 546, 553 (Bankr.
M.D.Fla. 1999). A Chapter 13 plan serving no purpose other than the discharge of an
otherwise nondischargeable debt should be denied for lack of good faith. Id.
       As reflected in the attached Exhibit D, the debt owed to the Creditor is
nondischargeable; and this Case is a bad faith filing by this Debtor. It is undisputed that
the Debtor herein lied to the state court, willfully spoiled evidence by washing clean the
computers of Bullseye #2 shortly before the deposition of the Debtor in the State Court
litigation, and she willfully violated an agreed injunction in regards to maintaining the
assets of Bullseye #1.

          Good faith is the central issue when deciding whether to dismiss or even convert
 a debtor's Chapter 13 petition. The good faith inquiry is conducted on both a subjective
 and objective basis, with the same evidence being relevant to both. In re McGovern, 297
               Case 20-13438-SMG      Doc 9     Filed 03/19/20    Page 7 of 10




B.R. 650, 656 (Bankr. S.D. Fla. 2003). Although good faith is a central concept in
Chapter 13, it has not been defined in the Bankruptcy Code or its legislative history. Id.
Accordingly, bankruptcy courts have generally held that good faith in a Chapter 13
proceeding is to be determined on a case-by-case basis, under a 'totality of
circumstances' which requires consideration of a broad range of objective and subjective
factors. Id.
       In In re Kitchens, 702 F.2d 885 (11th Cir. 1983), the Eleventh Circuit Court of
Appeals outlined the relevant factors used in its 'totality of circumstances' approach in
order to evaluate a debtor's good faith in the context of Chapter 13. These factors
include, but are not limited to:
          (l) amount of debtor's income from all sources;
          (2) living expenses of the debtor and his dependents;
          (3) amount of the attorney's fees;
          (4) probable or expected duration of the Chapter 13 plan;
          (5) motivations of the debtor and his sincerity in seeking relief under the
          provisions of Chapter 13;
          (6) the debtor's degree of effort;
          (7) the debtor's ability to earn and likelihood of fluctuation in his earning;
          (8) special circumstances such as inordinate medical expenses;
          (9) frequency with which the debtor has sought relief under the Bankruptcy
          Reform Act;
          (10)       circumstances under which the debtor contracted his debts and his
          demonstrated bona fides, or lack of same, in dealings with his creditors;
          (ll) the burden which the plan administration would place on the
          trustee;
          (12) the type of debt to be discharged and whether such debt would
          be nondischargeable under Chapter 7;
          (13)       the accuracy of the statements of debts and expenses and whether
          any inaccuracies are an attempt to mislead the court; and
          (14)       extent to which the claims are modified and extent of preferential
          treatment among classes of creditors.
              Case 20-13438-SMG         Doc 9    Filed 03/19/20    Page 8 of 10




McGovern, 297 B.R. at 656-657, citing Kitchens, 702 F.2d at 888-889.

        In a Chapter 13 proceeding, good faith is imposed on the debtor in two stages:
first, the debtor must file his/her Chapter 13 petition in good faith; and two, the debtor
must file his/her plan in good faith. McGovern, 297 B.R. at 656. In the instant case, the
Debtor cannot meet the good faith standard because of her bad faith motivations and
Creditor' s nondischargeable debt outweigh her desire to discharge same.
        An important factor in the good faith analysis is when there is evidence that a
debtor has filed a bankruptcy petition to either delay or frustrate the legitimate efforts of
creditors to enforce their rights. In re Baird, 234 B.R. 546, 551 (Bankr. M.D. Fla. 1999).
Generally, when a petition is filed for these purposes, bankruptcy courts routinely
dismiss the petitions for lack of good faith. Id. The purpose and spirit of Chapter 13 is
rehabilitation and repayment of debt by periodic payments made to a trustee under
bankruptcy court protection, with the aim of providing honest and unfortunate debtors
an opportunity to obtain a fresh start. McGovern, 297 B.R. at 658. If it is the debtor' s
goal to achieve debt avoidance (the purpose of Chapter 7) as opposed to debt
repayment (the purpose of Chapter 13), this tends to evidence a lack of good faith for
Chapter 13 bankruptcy protection; and, therefore, the Chapter 13 petition should be
dismissed. Id. at 659.
        In the instant case, it is clear that the Debtor's purpose in filing this matter under
Chapter 13 is to avoid the repayment of Creditor's nondischargeable Judgment
(recently entered) as well as to retain her interests in Bullseye #2 and hide the assets
that the State Court had already determined were truly those of Bullseye #1. The debts
incurred by the Debtor are of the form and kind which were based upon actual fraud,
and Debtor has made no effort to settle them other than running to bankruptcy court.
As such, the Debtor's filing of his Chapter 13 petition is a clear abuse of the Bankruptcy
Code.
        Furthermore, the Debtor has not filed her Schedules or Statement of Financial
Affairs, so there is no way to discern what source of income she has, other than assume
that she intends to operate (in violation of an already still-in effect injunction) Bullseye#2
– which is a co-debtor on much of this debt to the Creditor, and which has already been
              Case 20-13438-SMG         Doc 9    Filed 03/19/20     Page 9 of 10




determined to be the mere continuation of Bullseye #1. As such, this Debtor wants to
be rewarded and be able to retain the wrongful commingled assets and income of
Bullseye #1 with Bullseye #2. This cannot stand and should not be allowed.
       Additionally, as stated above, Debtor has contemporaneously filed Bullseye #2
into a separate Chapter 11 (for which Creditor will be seeking dismissal as well); and,
Debtor has also filed a previous Chapter 13 bankruptcy (Case No. 16-17566-LMI) on May
26th, 2016 – which was dismissed on December 14, 2016 (after the Bankruptcy Court
granted stay relief retroactive to that petition filing date to the Creditor’s father) to prevent
the litigation between her and the Creditor, as well as that of Creditor’s father. The
bankruptcy filing in 2016 was designed to delayed the process of the litigation between
the Creditor and Debtor.
       In addition, courts have viewed a Debtor's Chapter 13 bankruptcy, in which the
majority of the unsecured debt sought to be discharged is nondischargeable, as also
being filed in bad faith. See McGovern, 297 B.R. at 661.
       Clearly, the Debtor's motivation in her Chapter 13 Plan is to avoid Creditor's
nondischargeable Judgment and retain the fraudulently transferred assets of Bullseye
#1. Such intent runs contra to the spirit of Chapter 13 and as such, the Debtor should
not be permitted to stay in a Chapter 13 proceeding.


                                         Conclusion

       This Case is a clear example of a Chapter 13 debtor' s desire to thwart the spirit
and purpose of the Bankruptcy Code. Indeed, the Debtor's pre-petition behavior,
coupled with her purposeful filing of the related Bullseye #2 bankruptcy to retain the
willfully fraudulently transferred assets and abscond with the profits and proceeds
thereof, while an injunction still remains against any activity, is beyond pale; and this
Court should not reward Debtor for such antics.


       WHEREFORE, CREDITOR requests entry of an order of dismissal, with
prejudice for a period of several years, as Debtor has shown her willful refusal to
comply with even an agreed injunction to not dissipate assets, an award of sanctions
                  Case 20-13438-SMG                   Doc 9       Filed 03/19/20            Page 10 of 10




fees and costs against Debtor in favor of Creditor, and for such other and further relief
this Court deems equitable and just.


   Dated: March 19, 2020.

                                                           Respectfully submitted,

                                                            JAMES B. MILLER, P.A.
                                                            Counsel to Creditor
                                                            19 West Flagler Street, Suite 416
                                                            Miami, FL 33130
                                                            Tel. No. (305) 374-0200
                                                            Fax No. (305) 374-0250

                                                            BY:__/s/_______________________
                                                                  JAMES B. MILLER, ESQ.
                                                                  Florida Bar No. 0009164
       I hereby certify that a true and correct copy of this Notice has been served this 18th
day of March, 2020, via the Court’s CM/ECF service simultaneously with the filing of same
with the Bankruptcy Court, upon those named below, and via US Mail upon those named
on the attached service list who do not receive a copy via CM/ECF:

     •    Alberto M. Cardet alcardet@gmail.com,
          G1615@notify.cincompass.com;ebbycmecf@gmail.com
     •    Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
     •    Robin R Weiner ecf@ch13weiner.com;ecf2@ch13weiner.com

          I HEREBY CERTIFY that I am admitted to the Bar for the District Court in and for the Southern District of Florida and am
in compliance with the additional qualifications to practice before this Court as set forth in Local Rule 2090-1(A).


          Respectfully submitted this 19th day of March, 2020.
                                                            JAMES B. MILLER, P.A.
                                                            19 West Flagler Street, Suite 416
                                                            Miami, FL 33130
                                                            Tel. No. (305) 374-0200
                                                            Fax No. (305) 374-0250

                                                            BY:__/s/_______________________
                                                                   JAMES B. MILLER, ESQ.
                                                                   Florida Bar No. 0009164
